Citation Nr: 1018484	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.  Thereafter, the claims file was 
returned to the Veteran's local RO in Boston, Massachusetts. 

In October 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in November 2009 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration.  
The Board finds that the RO has substantially complied with 
the November 2009 Remand. 


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to the 
onset date of his tinnitus.

2.  The competent credible clinical evidence of record 
reflects that the Veteran's bilateral tinnitus was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system), to have been so incurred or aggravated. 38  
U.S.C.A. §§ 1101, 1131, 1154, 5107;38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in June 2005, VA informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  Correspondence dated in March 2006 notified him 
that a disability rating and effective date would be 
assigned, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because 
complete VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant 
therefore, has not been prejudiced.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.



Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), military 
personnel records, VA and private medical records and 
correspondence, and the Veteran's statements in support of 
his claim, to include his testimony at a Travel Board 
hearing.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

VA examinations and opinions with respect to the issue of 
tinnitus were obtained in August 2005 and May 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations and opinions obtained in this case 
are more than adequate, as the opinions are predicated on a 
full audiometric examination of the Veteran and a review of 
his claims file.  They considered the pertinent evidence of 
record, to include audiometric results and the statements of 
the Veteran regarding in-service, and post service, acoustic 
trauma.  Supporting rationale was provided for the opinions.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  All relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the 
Court held that, in some cases, lay evidence will be 
competent and credible evidence of etiology.  Whether lay 
evidence is competent in a particular case is a question of 
fact to be decided by the Board in the first instance. The 
Court set forth a two-step analysis to evaluate the 
competency of lay evidence. First, Board must first determine 
whether the disability is the type of injury for which lay 
evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-
including, if the Board so chooses, the fact that the Veteran 
has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he has tinnitus as a result of active 
service.  The first element of a claim for service connection 
is that there must be evidence of a current disability.  The 
Board notes that the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran testified that he was exposed to noise 
trauma while serving in Vietnam.  The Board notes that the 
Veteran's DD Form 214 reflects that the Veteran served as a 
light weapons infantryman while in service.  The Veteran's 
personnel records also reflect that he was awarded the Combat 
Infantryman Badge.  The Veteran's exposure to acoustic trauma 
in service is conceded as consistent with the circumstances 
of his service.  38 U.S.C.A. § 1154(a) (West 2002).  

The third requirement for service connection is competent 
credible evidence of a nexus between the current disability 
and the in-service disease or injury.  The Board finds the 
third requirement for service connection has not been met.  

The claims file contains private and VA examiners opinions 
regarding etiology of the Veteran's tinnitus.  The probative 
value of medical opinions is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is 
no requirement that additional evidentiary weight be given to 
the opinion of a medical provider who treats a Veteran; 
courts have repeatedly declined to adopt the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001).  In weighing the probative value of the 
medical opinions associated with the claims file, the Board 
finds, for reasons noted below, that the opinions of the VA 
examiners are more probative than the November 2008 private 
physician opinion.

The August 2005 VA examination report reflects that the 
Veteran reported that he had persistent bilateral tinnitus 
which had an onset date of two to three years earlier, or 
approximately 2002 to 2003.  This reported onset date differs 
from the Veteran's initial claim form, dated in July 2005, in 
which he stated that his tinnitus began "several months 
ago."  The examiner opined that the Veteran's tinnitus and 
hearing loss are due to the same etiology, and that the 
Veteran's hearing loss was less likely than not incurred in 
the military.  Thus, by logical conclusion, the Veteran's 
tinnitus, which had the same etiology, was less likely than 
not incurred in the military. 

A May 2009 VA examination report reflects that the Veteran 
reported constant bilateral tinnitus and that he first 
noticed tinnitus while serving in Vietnam.  This reported 
onset date differs significantly from the Veteran's statement 
to the August 2005 VA examiner.  It also differs quite 
significantly from the Veteran's initial claim form statement 
that his tinnitus began "several months ago."  The May 2009 
VA examiner noted that tinnitus is as likely as not a symptom 
associated with the Veteran's hearing loss.  The Board notes 
that the Veteran is not service-connected for his hearing 
loss.  The examiner, upon review of the Veteran's claims 
file, to include the Veteran's STRs, the Veteran's subjective 
complaints, the audiometric data, as well as clinical 
experience and expertise, opined that it is less likely that 
the Veteran's tinnitus is due to military noise exposure.  

Correspondence from a private doctor, D.K., dated in November 
2008 states that the Veteran's tinnitus has been likely 
induced as a result of the noise exposure which the Veteran 
sustained from weapons while a combat infantryman in the 
Vietnam War.  The Board finds that this opinion has little, 
if any, probative value.  First, the physician provided no 
rationale for his opinion.  Second, there is no evidence that 
he reviewed the Veteran's STRs which are negative for any 
complaints of tinnitus, and which note normal ears upon 
separation from service.  Third, there is no evidence that 
the physician considered the Veteran's July 2005 statement in 
which he noted that his tinnitus began "several months 
ago", or his August 2005 reported statement to the VA 
examiner that the onset of tinnitus had been two to three 
years earlier.  Fourth, the physician's November 2008 records 
reflect that the reliability of the Veteran's audiological 
examination was poor due to malingering; thus, putting the 
Veteran's credibility into question.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (31st Ed. 2007), defines malingering as 
"the willful, deliberate, and fraudulent feigning or 
exaggeration of the symptoms of illness or injury, done for 
the purpose of a consciously desired end."

The Veteran testified at the October 2008 Travel Board 
hearing that his tinnitus began in service and is constant 
during his waking hours.  (See transcript, page 10).  While 
the Veteran is competent to assert that he has had tinnitus 
since service, there is no clinical evidence that he 
complained of, or sought treatment for, tinnitus for more 
than 30 years after separation from service.  The earliest 
clinical evidence of tinnitus is 2005, approximately 34 years 
after separation from service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000.)

The Board acknowledges that the absence of any corroborating 
medical evidence supporting assertions, in and of itself, 
does not render lay statements incredible, however, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition.)  

The Board finds the Veteran's statement that he has had 
tinnitus since service to be less than credible when 
considered with the record as a whole, to include two 
contradictory statements regarding onset date, and a lack of 
clinical records documenting complaints of tinnitus.  In 
addition, the Board notes that the Veteran filed a claim for 
a separate disability in 1977.  The Board finds that if the 
Veteran had had tinnitus since separation from service, it 
would have reasonable for him to have filed a claim for 
tinnitus, complained of tinnitus, or sought treatment for 
tinnitus, when he filed his claim for VA compensation 
benefits in 1977. 

In the absence of demonstration of continuity of 
symptomatology by credible evidence, or a competent clinical 
opinion relating the current tinnitus to service, the initial 
demonstration of tinnitus approximately 34 years after 
separation from service is too remote to be reasonably 
related to service.  Although the Veteran is competent to 
report that he has current tinnitus, he has not been shown to 
possess the requisite skills or training necessary to be 
capable of making competent etiological opinions.  Espiritu, 
supra.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable, and service 
connection for tinnitus is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


